Citation Nr: 1519520	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  03-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant served in the Army Reserve from April 1978 to April 1990.  He had periods of active duty for training from May to October 1978 and from August 6 through August 27, 1988.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant provided testimony at a September 2005 hearing before a retired Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appellant then presented testimony as to the issue of service connection for a left eye cataract, bilateral blindness and tunnel vision, to include as secondary to glaucoma at hearing before another VLJ in October 2012.  A transcript of this hearing is of record.  As this hearing did not address the appellant's claimed glaucoma, a panel decision is not necessary.  38 C.F.R. § 20.707 (2014); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

This matter was previously remanded in December 2005, April 2007, July 2012, and September 2013 for additional development of the record.  In November 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for issuance of a supplemental statement of the case (SSOC).  The action specified in the November 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As noted above, the Veteran presented testimony at a September 2005 Travel Board hearing before a VLJ who has since left the Board.

In March 2015, the Veteran elected to present testimony before a current VLJ at a Travel Board hearing at his local RO.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  Accordingly, this matter is remanded to schedule the Veteran for a new Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notice of his hearing should be provided to the Veteran, and a copy of this notice should be associated with the Veteran's claims file.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

